Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 1 of 25 - Page ID#: 1

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF KENTUCKY eR 2 £ Zig
Chey! es pion
US sh Cay
JULIA WARE AND RALPH, ) Civil Action No "Coty.
EDWARDS, individually and on behalf )
of all others similarly situated, ) Hon.
)
Plaintiff, )
)
V. ) CLASS AND COLLECTIVE
) ACTION COMPLAINT
CKF ENTERPRISES, INC., d/b/a )
EXECUTRAIN OF KENTUCKY d/b/a )
OPTIM SUPPORT, INC., and )
CRINDA FRANCKE )
)
Defendants. )
)

 

There is no other pending or resolved civil action arising out
of the transaction or occurrence alleged in the complaint.

CLASS AND COLLECTIVE ACTION COMPLAINT
Plaintiffs Julia Ware and Ralph Edwards (“Plaintiffs”), through their
undersigned counsel, individually and on behalf of all others similarly situated, file
this Class and Collective Action Complaint against Defendants CKF Enterprises,
Inc., d/b/a ExecuTrain of Kentucky (“ExecuTrain”) and Crinda Francke (“Ms.
Francke”) (collectively “Defendants”). The following allegations are based on
personal knowledge as to Plaintiffs’ own conduct and on information and belief as

to the acts of others.

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 2 of 25 - Page ID#: 2

PRELIMINARY STATEMENT

l. This is an action brought pursuant to the Fair Labor Standards Act of
1938, 29 U.S.C. § 201, et seg. (“FLSA”) and the Kentucky Wage and Hour Act,
K.R.S. § 337.010 et seg. (“K WHA”), seeking payment of back wages, including
unpaid overtime wages in violation of state law. Plaintiffs, individually and on behalf
of the FLSA Collective and the Kentucky Class, defined below, also seek their
liquidated damages for the failure to pay wages, attorneys’ fees and costs, and all
other relief the Court deems proper.

2. Plaintiffs alleges that they and other similarly situated Consultants were
knowingly and improperly classified as independent contractors or exempt
employees, and, as aresult, did not receive overtime pay for hours worked in excess
of forty (40) in a workweek.

JURISDICTION AND VENUE

3. Jurisdiction over Plaintiffs’ FLSA claim is proper under 29 U.S.C. §
216(b) and 28 U.S.C. § 1331.

4. Venue in this Court is proper pursuant to 28 U.S.C. § 1391, because
Plaintiff Ware was employed by Defendants in Hazard, Kentucky, in this judicial
district, and therefore a substantial part of the events giving rise to Plaintiffs’ claims
took place in this district, and Defendant ExecuTrain maintains its principle place of

business in Lexington, Kentucky, in this judicial district.

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 3 of 25 - Page ID#: 3

PARTIES
5. Plaintiff Julia Ware is an individual residing in Marietta, Georgia.
6. Plaintiff Ware worked for ExecuTrain as a Consultant providing

support and training to ExecuTrain’s clients in using a new recordkeeping system at
Covenant Health in Knoxville, Tennessee between approximately September 18,
2018 and October 2, 2018 and at Appalachian Regional Health (“ARH”) in Hazard,
Kentucky from approximately February 1, 2019 to February 15, 2019.

7. Pursuant to 29 U.S.C. § 216(b), Plaintiff Ware has consented in writing
to participate in this action. See Ex. A.

8. Plaintiff Edwards is an individual residing in Mobile, Alabama.

9. Plaintiff Edwards worked for ExecuTrain as a Consultant providing
support and training to ExecuTrain’s clients in using a new recordkeeping system at
Covenant Health in Knoxville, Tennessee between approximately May 22, 2018 and
October 1, 2018.

10. Pursuant to 29 U.S.C. § 216(b), Plaintiff Edwards has consented in
writing to participate in this action. See Ex. B.

11. Defendant ExecuTrain is a Kentucky corporation that provides
corporate training and development solutions to companies. Among other services,
ExecuTrain provides information technology educational services for its clients in

the healthcare industry. ExecuTrain maintains its principal office in Lexington,

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 4 of 25 - Page ID#: 4

Kentucky.

12. Defendant Crinda Francke is the President and CEO of Defendant
ExecuTrain. Ms. Francke directs the operations of ExecuTrain’s business and is
directly involved in ExecuTrain’s payroll and employee classification decisions.

13. Defendants recruit and employ Consultants to work on healthcare
projects at their clients’ hospitals and medical centers.

14. Defendants employ individuals engaged in commerce or in the
production of goods for commerce and/or handling, selling, or otherwise working
on goods or materials that have been moved in or produced in commerce by any
person, as required by 29 U.S.C. §§ 206-207.

15.  ExecuTrain’s annual gross volume of sales made or business done
exceeds $500,000.

COLLECTIVE AND CLASS DEFINITIONS

16. Plaintiffs bring this lawsuit pursuant to 29 U.S.C. § 216(b) as a
collective action on behalf of themselves and the following collective of potential
FLSA opt-in litigants:

All individuals who worked for Defendants providing training and

support to Defendants’ clients in using electronic recordkeeping

systems in the United States from the date three years prior to the date

this Complaint was filed and who did not receive overtime

compensation when they worked more than forty (40) hours per week
(the “FLSA Collective” or “Collective”’).

 

 

 

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 5 of 25 - Page ID#: 5

17. Plaintiff Ware brings Count II of this lawsuit as a class action pursuant
to Fed. R. Civ. P. 23, on behalf of herself and the following class:

All individuals who worked for Defendants providing training and

support to Defendants’ clients in using electronic recordkeeping

systems in the State of Kentucky from the date five years prior to the

date this Complaint was filed and who did not receive overtime

compensation when they worked more than forty (40) hours per week

(the “Kentucky Class”).

18. The FLSA Collective and the Kentucky Class are together referred to
as the “Classes” or “Consultants.”

19. Plaintiffs reserve the right to redefine the Classes prior to notice and
certification, and thereafter, as necessary.

FACTS

20. Defendant ExecuTrain is a professional services company that provides
corporate training and development solutions to companies. Among other services,
ExecuTrain provides training and support to medical facilities in connection with
the implementation of new electronic recordkeeping systems.

921. Defendant Crinda Francke is the President and CEO of Defendant
ExecuTrain. Ms. Francke directs ExecuTrain’s operations and is directly involved
in ExecuTrain’s payroll and compensation decisions.

22. Defendants determine the schedules for Plaintiffs and other

Consultants, approve any requests for expense reimbursements or for time off, and

approve the hours worked by Consultants.

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 6 of 25 - Page ID#: 6

23. Defendants provide Plaintiffs and other Consultants with a contract
setting out the terms of their work.

24. Defendants provide Plaintiffs and other Consultants with instructions
regarding the work to be performed on their project assignments, and the process to
be followed at the conclusion of the project assignment, as well as daily updates to
the Consultants’ schedules.

25. Defendants communicate with Plaintiffs and other Consultants
regularly during the course of a project assignment.

26. Defendants’ financial results are significantly driven by the number of
Consultants performing training and support services for Defendants’ customers,
and the fees that Defendants charge the customers for these services.

27. Between approximately September 18, 2018 and October 2, 2018,
Plaintiff Ware was assigned by ExecuTrain to provide educational and support
services to healthcare staff at Covenant Health in Knoxville, Tennessee.

28. At Covenant Health, Plaintiff Ware worked alongside and was
interchangeable with 150 or more other workers doing the same work.

29. During her placement through ExecuTrain at Covenant Health, Plaintiff
Ware worked over 40 hours per week.

30. During her placement through ExecuTrain at Covenant Health, Plaintiff

Ware was classified as an independent contractor and paid on a 1099.

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 7 of 25 - Page ID#: 7

31. When ExecuTrain paid Plaintiff Ware for her time at Covenant Health,
her pay did not include the overtime premium.

32. Between approximately February 1, 2019 and February 15, 2019,
Plaintiff Ware was assigned by ExecuTrain to provide educational and support
services to healthcare staff at Appalachian Regional Health (“ARH”) in Hazard,
Kentucky.

33. At ARH, Plaintiff Ware worked alongside and was interchangeable
with 200 or more other workers doing the same work.

34. During her placement through ExecuTrain at ARH, Plaintiff Ware
worked over 40 hours per week.

35. During her placement through ExecuTrain at ARH, Plaintiff Ware was
classified as an independent contractor and paid on a 1099.

36. When ExecuTrain paid Plaintiff Ware for time at ARH, her pay did not
include the overtime premium.

37. Between approximately May 22, 2018 and October 1, 2018, Plaintiff
Edwards was assigned by ExecuTrain to provide educational and support services
to healthcare staff at Covenant Health in Knoxville, Tennessee.

38. At Covenant Health, Plaintiff Edwards worked alongside and was

interchangeable with 150 or more other workers doing the same work.

 

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 8 of 25 - Page ID#: 8

39. During his placement through ExecuTrain at Covenant Health, Plaintiff
Edwards worked over 40 hours per week.

40. During his placement through ExecuTrain at Covenant Health, Plaintiff
Edwards was classified as an independent contractor and paid on a 1099.

Al. When ExecuTrain paid Plaintiff Edwards for his time at Covenant
Health, his pay did not include the overtime premium.

42. While Plaintiffs were employed by ExecuTrain, they did not have paid
meal or rest breaks.

43. Defendants provided Consultants, including Plaintiffs, with a template
“invoice” that they required Consultants to use to report their hours worked.

e Plaintiffs and Members of the Classes are Employees as a Matter of
Economic Reality

44. Work performed by Plaintiffs and Collective and Class Members is an
integral part of Defendants’ business. Defendants are in the business of providing
information technology educational services to the healthcare industry. Plaintiffs and
Collective and Class Members provide support and training to Defendants’ clients
in connection with the implementation of new electronic recordkeeping systems.

45. Plaintiffs’ and Collective and Class Members’ duties do not involve
managerial work. They follow the training provided to them by Defendants in
performing their work, which is basic training and support in using electronic

recordkeeping systems.

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 9 of 25 - Page ID#: 9

46. Plaintiffs and Collective and Class Members do not make any
significant relative investments in relation to their work with Defendants.
Defendants provide the training and equipment required to perform the functions of
their work.

47. Plaintiffs and the Collective and Class Members have little or no
opportunity to experience a profit or loss related to their employment. Defendants
pay Plaintiffs and the Collective and Class Members a fixed hourly rate. Plaintiffs
and the Collective and Class Members do not share in Defendants’ monetary
success; their income from their work is limited to their hourly rate.

48, Plaintiffs’ and Collective and Class Members’ work does not require
special skills, judgment, or initiative. Defendants provide training to Plaintiffs and
Collective and Class Members, which they use to provide training and support to
Defendants’ clients.

49. Plaintiffs and Collective and Class Members are economically
dependent on Defendants. Plaintiffs and Collective and Class Members are entirely
dependent upon Defendants for their business, as they are not permitted to perform
services for any other company during their time working for Defendants.

50. Plaintiffs and Collective and Class Members are not customarily

engaged in an independently established trade, occupation, profession or business.

 

 
Case. 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 10 of 25 - Page ID#: 10

51. Collective and Class Members typically enter into successive projects
for Defendants.

52. Plaintiffs and Collective and Class Members have little or no authority
to refuse or negotiate Defendants’ rules and policies; they must comply or risk
discipline and/or termination.

53. Defendants instruct Plaintiffs and Collective and Class Members
concerning how to do their work and dictate the details of the performance of their
jobs. For example:

a. Defendants, not Plaintiffs or Collective or Class Members, conduct all
of the billing and invoicing to Defendants’ clients for the work.
Defendants biil the third-party customers directly;

b. Plaintiffs and Collective and Class Members have no control over what
prices to charge, or the scheduling of shifts. All negotiations over the
cost of the work are done directly between Defendants and the third-
party client;

c. Defendants require Plaintiffs and Collective and Class Members to
work the entire project from inception to conclusion;

d. Defendants provide all training needed for Plaintiffs and Collective and
Class Members to perform their work; and

e. Defendants require Plaintiffs and Collective and Class Members to

10

 
Case. 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 11 of 25 - Page ID#: 11

perform in accordance with Defendants’ policies, manuals, standard
operating procedures and the third-party client’s requirements.
54, Plaintiffs and Collective and Class Members have to request
Defendants’ approval for time off. Defendants have the discretion to grant or deny
such requests.

¢ Plaintiffs and Members of the Classes are not Exempt as “Computer
Employees” under the FLSA

55. Plaintiffs and other Consultants provide support and training to hospital
staff in connection with electronic recordkeeping systems. Plaintiffs have no
specialized training or certification in computer programming, software
documentation and analysis, or testing of computer systems or programs. Plaintiffs
and other Consultants were not working as, nor were they similarly skilled as,
computer systems analysts, computer programmers, or software engineers, as
defined in 29 C.F.R. § 541.400(a).

56. Plaintiffs’ and other Consultants’ primary duties consisted of training
and aiding healthcare staff with using the new recordkeeping software. This type of
user support is also known as “at the elbow.” Plaintiffs’ and other Consultants’
primary duties did not include the higher skills of the “application of systems
analysis techniques and procedures,” pursuant to 29 C.F.R. § 541.400(b)(1).

Plaintiffs and other Consultants did not analyze, consult or determine hardware,

lt

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 12 of 25 - Page ID#: 12

software programs or any system functional specifications for Defendants’ clients.
See id.

57. Plaintiffs and other Consultants did not consult with Defendants’
customers to determine or recommend hardware specifications. Plaintiffs and other
Consultants did not design, develop, document, analyze, create, test or modify a
computer system or program, as defined in 29 C.F.R. § 541.400(b)(2).

58. While Plaintiffs’ and the Consultants’ work involved the use of
computers, they were not “primarily engaged in computer systems analysis and
programming.” U.S. Dept. of Labor, Wage & Hour Div., Fact Sheet #17E:
Exemption for Employees in Computer-Related Occupations under the Fair Labor
Standards Act (FLSA). Plaintiffs and other Consultants provided support and
training in using electronic recordkeeping systems to Defendants’ clients.

e Plaintiffs and other Consultants Routinely Worked in Excess of 40 Hours
a Week

59, Plaintiffs and other Consultants routinely worked in excess of forty (40)
hours per workweek, but were not paid overtime compensation as required by the
FLSA and the K WHA.

60. Plaintiffs and other Consultants were paid only a straight hourly rate.

61. Plaintiffs and other Consultants were not provided with overtime

compensation at the rate of one and one-half (1 /) times their regular pay rate, when

12

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 13 of 25 - Page ID#: 13

they worked more than forty (40) hours per week, as required by the FLSA and the
K WHA.

62. Plaintiffs and other Consultants were not paid on a salary basis.

e¢ Defendants Willfully Violated the FLSA and the KWHA

63. Defendants had no reasonable basis to believe that Plaintiffs and other
Consultants were exempt from the requirements of the FLSA or the KWHA. Rather,
Defendants either knew or acted with reckless disregard of clearly applicable FLSA
and KWHA provisions in classifying Plaintiffs and other Consultants as exempt
from the overtime provisions of the FLSA and the KWHA. Such willfulness is
demonstrated by, or may be reasonably inferred from, Defendants’ actions and/or
failures to act, including the following:

a. Atall times relevant hereto, Defendants maintained payroll records that
reflected the fact that Plaintiffs and other Consultants did, in fact,
regularly work in excess of 40 hours per week, and thus, Defendants
had actual knowledge that Plaintiffs and other Consultants worked
overtime;

b. At all times relevant hereto, Defendants knew that they did not pay
Plaintiffs and other Consultants one and one-half (1 4) times their
regular pay rate for hours worked in excess of forty (40) hours per

week;

13

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 14 of 25 - Page ID#: 14

c. As evidenced by their own job offer letters and training materials for
Consultants, at all times relevant hereto, Defendants were aware of the
nature of the work performed by their Consultants, and, in particular,
that such individuals worked exclusively with healthcare workers
employed by Defendants’ clients, providing basic training and support;

d. As evidenced by their own job offer letters and training materials for
Consultants, Defendants knew and understood that they were subject to
the wage requirements of the FLSA as “employers” under 29 U.S.C. §
203(d) and the KWHA as “employers” under K.R.S. § 337.010(1)(d).

e. At all times relevant hereto, Defendants were aware that their
Consultants did not engage in: (i) computer systems analysis, computer
programming, or software engineering, as defined in 29 C.F.R. §
541.400(a); (ii) the application of systems analysis techniques and
procedures, as defined in 29 C.F.R. § 541.400(b)(1); or (iii) the design,
development, analysis, creation, testing or modification of a computer
system or program, as defined in 29 C.F.R. § 541.400(b)(2);

f. Defendants lacked any reasonable or good faith basis to believe that
their Consultants fell within any exemption from the overtime
requirements of the FLSA or the KWHA. Rather, Defendants

deliberately misclassified their Consultants as exempt in order to avoid

14

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 15 of 25 - Page ID#: 15

paying them overtime compensation to which they were entitled;
g. At all times relevant hereto, Defendants were aware that they would
(and, in fact did) benefit financially by failing to pay Plaintiffs and other
Consultants one and one-half (1 4) times their regular pay rate for hours
worked in excess of forty (40) hours per week; and
h. Thus, Defendants had (and have) a strong financial motive to violate
the requirements of the FLSA and the KWHA by misclassifying their
Consultants as exempt from the overtime requirements of the FLSA and
the K WHA.
64. Based upon the foregoing, Defendants were cognizant that, or
recklessly disregarded whether, their conduct violated the FLSA and the KWHA.
65. For the same reasons, Defendants acted without good faith in violating
the FLSA and the KWHA.
COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA
66. Plaintiffs bring this lawsuit pursuant to 29 U.S.C. § 216(b) as a
collective action on behalf of the FLSA Collective defined above.
67. Plaintiffs desire to pursue their FLSA claims on behalf of all individuals
who opt-in to this action pursuant to 29 U.S.C. § 216(b).
68. Plaintiffs and the FLSA Collective Members are “similarly situated” as

that term is used in 29 U.S.C. § 216(b) because, inter alia, all such individuals have

[5

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 16 of 25 - Page ID#: 16

been subject to Defendants’ common business and compensation practices as
described herein, and, as a result of such practices, have not been paid the legally
mandated overtime compensation for hours worked over forty (40) during the
workweek. Resolution of this action requires inquiry into common facts, including,
inter alia, Defendants’ common misclassification, compensation and payroll
practices.

69. The FLSA requires non-exempt hourly employees to be compensated
at a rate of one and one-half (1 %) times the regular hourly rate for all hours worked
over 40 in a week.

70. Defendants misclassified Plaintiffs and FLSA Collective Members as
exempt from the overtime requirements of the FLSA and failed to provide them
overtime compensation for hours worked in excess of 40 a week.

71. The similarly situated employees are known to Defendants, are readily
identifiable, and can easily be located through Defendants’ business and human
resources records.

72. Defendants employ many FLSA Collective Members throughout the
United States. These similarly situated employees may be readily notified of this
action through electronic mail, U.S. Mail, and/or other means, and allowed to opt in

to this action pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

16

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 17 of 25 - Page ID#: 17

adjudicating their claims for overtime compensation, liquidated damages (or,
alternatively, interest) and attorneys’ fees and costs under the FLSA.
KENTUCKY CLASS ALLEGATIONS

73. Plaintiff Ware brings Count II of this action as a class action pursuant
to Fed. R. Civ. P. 23 on behalf of herself and the Kentucky Class defined above.

74. The members of the Kentucky Class are so numerous that joinder of all
members is impracticable. Upon information and belief, there are more than two
hundred (200) members of the Kentucky Class.

75, Plaintiff Ware will fairly and adequately represent and protect the
interests of the Kentucky Class because there is no conflict between the claims of
Plaintif€ Ware and those of the Kentucky Class, and Plaintiff Ware’s claims are
typical of the claims of the Kentucky Class. Plaintiff Ware’s counsel are competent
and experienced in litigating class actions and other complex litigation matters,
including wage and hour cases like this one.

76. There are questions of law and fact common to the proposed Kentucky
Class, which predominate over any questions affecting only individual Class
Members, including, without limitation, whether Defendants have violated and
continue to violate Kentucky law through their policy or practice of not paying their
Consultants overtime compensation.

77. Plaintiff Ware’s claims are typical of the claims of the Kentucky Class

17

 
Case. 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 18 of 25 - Page ID#: 18

Members in the following ways, without limitation: (a) Plaintiff Ware is a member
of the Kentucky Class; (b) Plaintiff Ware’s claims arise out of the same policies,
practices and course of conduct that form the basis of the claims of the Kentucky
Class; (c) Plaintiff Ware’s claims are based on the same legal and remedial theories
as those of the Kentucky Class and involve similar factual circumstances; (d) there
are no conflicts between the interests of Plaintiff Ware and the Kentucky Class
Members; and (e) the injuries suffered by Plaintiff Ware are similar to the injuries
suffered by the Kentucky Class Members.

78. Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because
questions of law and fact common to the Kentucky Class predominate over any
questions affecting only individual Class Members.

79. Class action treatment is superior to the alternatives for the fair and
efficient adjudication of the controversy alleged herein. Such treatment will permit
a large number of similarly situated persons to prosecute their common claims in a
single forum simultaneously, efficiently, and without the duplication of effort and
expense that numerous individual actions would entail. No difficulties are likely to
be encountered in the management of this class action that would preclude its
maintenance as a class action, and no superior alternative exists for the fair and
efficient adjudication of this controversy. The Kentucky Class Members are readily

identifiable from Defendants’ own records. Prosecution of separate actions by

18

 
Case. 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 19 of 25 - Page ID#: 19

individual members of the Kentucky Class would create the risk of inconsistent or
varying adjudications with respect to individual Kentucky Class Members that
would establish incompatible standards of conduct for Defendants.

80. Acclass action is superior to other available methods for adjudication of
this controversy because joinder of all members is impractical. Further, the amounts
at stake for many of the Kentucky Class Members, while substantial, are not great
enough to enable them to maintain separate suits against Defendants.

81. Without a class action, Defendants will retain the benefit of their
wrongdoing, which will result in further damages to Plaintiff Ware and the Kentucky
Class. Plaintiff Ware envisions no difficulty in the management of this action as a

class action.

COUNT I
VIOLATION OF THE FAIR LABOR STANDARDS ACT
(On Behalf of Plaintiffs and the FLSA Collective)

82. All previous paragraphs are incorporated as though fully set forth
herein.

83. The FLSA defines “employer” broadly to include “any person acting
directly or indirectly in the interest of an employer in relation to an employee...” 29
U.S.C. § 203(d).

84. Defendants are subject to the wage requirements of the FLSA because

Defendants are “employers” under 29 U.S.C. § 203(d).

19

 
Case. 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 20 of 25 - Page ID#: 20

85. At all relevant times, Defendants have been “employers” engaged in
interstate commerce and/or in the production of goods for commerce, within the
meaning of the FLSA, 29 U.S.C. § 203.

86. During all relevant times, Plaintiffs and the FLSA Collective Members
have been covered employees entitled to the above-described FLSA’s protections.
See 29 U.S.C. § 203(e).

87. Plaintiffs and the FLSA Collective are not exempt from the
requirements of the FLSA.

88. Plaintiffs and the FLSA Collective Members are entitled to be paid
overtime compensation for all hours worked over forty (40) in a workweek pursuant
to 29 U.S.C. § 207{a)(1).

89. Defendants, pursuant to their policies and practices, failed and refused
to pay overtime compensation to Plaintiffs and the FLSA Collective members for
their overtime hours worked by misclassifying Plaintiffs and the FLSA Collective
as exempt from the overtime requirements of the FLSA.

90. Defendants knowingly failed to compensate Plaintiffs and the FLSA
Collective Members at a rate of one and one-half (1 12) times their regular hourly
wage for hours worked in excess of forty (40) hours per week, in violation of 29
U.S.C. § 207(a)(1).

91. In violating the FLSA, Defendants acted willfully and with reckless

20

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 21 of 25 - Page ID#: 21

disregard of clearly applicable FLSA provisions.
92. In violating the FLSA, on information and belief, Defendants did not
have any good faith basis to rely on any legal opinion or advice to the contrary.
COUNT I
VIOLATION OF K.R.S. §§ 337.285 and 337.050
(On Behalf of Plaintiff Ware and the Kentucky Class)

93. All previous paragraphs are incorporated as though fully set forth
herein.

94. Plaintiff Ware is a member of a class that meets the requirements for
certification and maintenance of a class action pursuant to Rule 23,

95. The Kentucky Wage and Hour Act (“K WHA”) requires that employees
be compensated for all hours worked in excess of forty (40) hours per week at a rate
not less than one and one-half times the regular rate at which they are employed.
K.R.S. § 337.285(1).

96. The KWHA also requires that employees who work seven days in one
workweek be compensated for work done on the seventh day at a rate of one and
one-half times the regular rate at which they are employed. K.R.S. § 337.050(1).

97. During all relevant times, Defendants were covered employers required
to comply with the KWHA. K.R.S. § 337.010(1)(d).

98, During all relevant times, Plaintiff Ware and the putative Kentucky

Class were covered employees entitled to the above-described protections. K.R.S. §

21

 
Case. 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 22 of 25 - Page ID#: 22

337.010(1 )fe).

99. Plaintiff Ware and the putative Kentucky Class Members are not
exempt from receiving the KWHA’s overtime benefits because they do not fall
within any of the exemptions set forth therein. K.R.S. § 337.285(2).

100. Upon information and belief, Defendants willfully failed to pay
Plaintiff Ware and the putative Kentucky Class overtimes wages at a rate of one and
one-half times their regular rate of pay to which they are entitled under K.R.S. §
337.285(1).

101. By virtue of Defendants’ failure to pay Plaintiff Ware and the putative
Kentucky Class Members the legally-required overtime wages for all hours worked
in excess of 40 hours per week, Defendants willfully violated K.R.S. § 337.285(1).

102. Pursuant to K.R.S. § 337.385 employers, such as Defendants, who
intentionally fail to pay an employee wages in conformance with the KWHA shall
be liable to the employee for the wages or expenses that were intentionally not paid,
liquidated damages, court costs, and attorneys’ fees incurred in recovering the
unpaid wages.

103. In violating the KWHA, on information and belief, Defendants did not
have any good faith basis to rely on any legal opinion or advice to the contrary.

104. As aresult of Defendants’ willful violations of Kentucky law, Plaintiff

Ware and the putative Kentucky Class are entitled to recover from Defendants their

22

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 23 of 25 - Page ID#: 23

unpaid overtime wages together with the costs of suit,
COUNT UI
VIOLATION OF K.R.S. §§ 337.355 and 337.365
(On Behalf of Plaintiff Ware and the Kentucky Class)

105. All previous paragraphs are incorporated as though fully set forth
herein.

106. K.R.S. § 337.355 requires an employer to provide a meal period no
sooner than three (3) hours after an employee’s work shift commences and no more
than five (5) hours from the time his work time commences.

107. K.R.S. § 337.365 requires an employer to provide a rest period of at
least ten (10) minutes during each four (4) hours worked, in addition to the regularly
scheduled lunch period.

108. Defendants violated K.R.S. §§ 337.355 and 337.365 because they did
not provide Plaintiff Ware and other Consultants with paid meal or rest breaks,
despite the fact that Plaintiff Ware and other Consultants often worked up to 12 hours
in one day.

109. This claim is brought on behalf of a class of similarly situated
individuals who worked for ExecuTrain in Kentucky.

110. Asaresult of Defendants’ violations of K.R.S. §§ 337.355 and 337.365,

Plaintiff Ware and the putative Kentucky Class are entitled to recover from

Defendants their unpaid wages for meal and rest breaks.

23

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 24 of 25 - Page ID#: 24

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs seek the following relief on behalf of themselves
and the members of the Classes:

a. An order permitting this litigation to proceed as a collective action
pursuant to 29 U.S.C. § 216(b);

b. Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all
potential members of the FLSA Collective;

c. An order permitting this litigation to proceed as a class action pursuant
to Fed. R. Civ. P. 23 on behalf of the Kentucky Class;

d. Back pay damages (including unpaid overtime compensation and
unpaid wages) and prejudgment interest to the fullest extent permitted
under the law;

e. Liquidated damages to the fullest extent permitted under the law;

f. Litigation costs, expenses, and attorneys’ fees to the fullest extent
permitted under the law; and

g. Such other and further relief as this Court deems just and proper.

24

 
Case: 5:19-cv-00183-DCR-EBA Doc#:1 Filed: 04/25/19 Page: 25 of 25 - Page ID#: 25

Dated: April 24, 2019

a .
Lod foo “
oe RE oe ene

David M. Blanchard*

Respectfully submitted,
JULIA WARE and RALPH EDWARDS,
individually and on behalf of others

similarly situated

BLANCHARD & WALKER, PLLC
221N. Main Street, Suite 300

Ann Arbor, MI 48104

Telephone: 734.929.4313
blanchard@bwlawonline.com

Shanon J. Carson*

Sarah R. Schalman-Bergen*
Alexandra K. Piazza*
BERGER MONTAGUE PC
1818 Market Street, Suite 3600
Philadelphia, PA 19103
Telephone: (215) 875-3000
Facsimile: (215) 875-4604
scarson@bm_.net
sschalman-bergen@bm.net
apiazza@bm.net

Harold Lichten*

Olena Savytska*

LICHTEN & LISS-RIORDAN, P.C.
729 Boylston St., Suite 2000
Boston, MA 02116

‘Telephone: (617) 994-5800
Facsimile: (617) 994-5801
hlichten@llrlaw.com
osavytska@llrlaw.com

Attorneys for Plaintiffs and the
Proposed Collective and Class

* Application for admission pro hac vice to
be filed.

25

 
